THE FLEX-FUNDS 6125 Memorial Drive Dublin, Ohio 43017 (614) 766-7000 February 14, 2012 Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: The Flex-funds (Commission File Nos. 2-85378 and 811-3462) Post Effective Amendment to Registration Statement on Form N-1A Ladies and Gentlemen: On behalf of The Flex-funds, a Massachusetts business trust (the “Trust”), I am filing Post-Effective Amendment No. 66 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A with Exhibits under the Investment Company Act of 1940 (the “1940 Act”) and Rule 485(a) under the Securities Act of 1933 (the “1933 Act”). The Amendment is being filed under Rule 485(a) under the 1933 Act.The purpose of the filing is to (a) add a new series to the Trust, Spectrum Fund and (b) change the name of The Defensive Balanced Fund, a series of the Trust, to Balanced Fund. With the exception of adding Spectrum Fund, there is no new substantive disclosure in the Amendment. I would appreciate it if you would send a copy of any communication relating to this filing to my attention.If you have any questions or need additional information, please call me at 614-760-2129. Very truly yours, /s/ Maggie Bull Maggie Bull
